 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES LUEDTKE,                                    Case No.: 1:20-cv-00406-BAM (PC)
12                       Plaintiff,                     ORDER DENYING IN FORMA PAUPERIS
                                                        APPLICATION WITHOUT PREJUDICE
13           v.
                                                        (ECF No. 2)
14    CIOLLI, et al.,
                                                        ORDER TO SUBMIT PRISONER
15                       Defendant.                     APPLICATION TO PROCEED IN FORMA
                                                        PAUPERIS OR PAY FILING FEE WITHIN
16
                                                        THIRTY (30) DAYS
17

18

19          Plaintiff James Luedtke (“Plaintiff”) is a federal prisoner proceeding pro se in this civil

20   rights action under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

21   388 (1971). Plaintiff initiated this action on March 19, 2020, (ECF No. 1), together with a motion

22   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, (ECF No. 2).

23          Plaintiff’s application is incomplete. Although Plaintiff has signed the motion, Plaintiff

24   has failed to submit a certified copy of his trust account statement and have the certification

25   section of the form completed by the institution of incarceration. Plaintiff must submit a

26   completed form and a certified copy of his trust account statement if he wishes for the application

27   to be considered.

28   ///
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED as follows:

 2           1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED, without

 3   prejudice;

 4           2.      The Clerk of the Court is directed to serve this order and a blank in forma pauperis

 5   application for a prisoner on Plaintiff;

 6           3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

 7   the attached application to proceed in forma pauperis, completed and signed, including a certified

 8   copy of his trust account statement for the past six months, or in the alternative, pay the $400.00

 9   filing fee for this action;

10           4.      No extension of time will be granted without a showing of good cause; and

11           5.      Plaintiff is warned that the failure to comply with this order will result in

12   dismissal of this action, without prejudice.

13
     IT IS SO ORDERED.
14

15       Dated:     March 19, 2020                              /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
